DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.

Status of Claims
Claims 1, 2 and 21 have been amended.  Claim 23 is newly added.  Claims 1-9, 12, 13 and 15-23 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered but are not found to be persuasive.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, 12, 13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kocherlakota (WO 17/046694) in view of Welzig et al. (WO 16/015066), for reasons set forth in the previous Office Action.

Response to arguments  
Applicant argues that with respect to the “equimolar amounts” element in step b) of claim 1, the calculation in the Office Action is incorrect. While 0.20246 g of DOTA is indeed 5*10-4 mol, 0.09062 g of gadolinium oxide (molar mass: 362.50 g/mol) is only 2.5*10-4 mol (and not 5*10-4 mol, as asserted by the Examiner). These are far from equimolar amounts and thus feature b) is not disclosed or suggested in Kocherlakota. Applicant asserts that Welzig does not cure the deficiencies of Kocherlakota.
Applicant’s arguments have been fully considered but are not found to be persuasive.  With regard to the assertion that 0.09062 g of gadolinium oxide is only 2.5 * 10-4 mol, it is noted that the molecular formula of gadolinium oxide, Gd2O3, features 2 moles of gadolinium ions per mole of the Gd2O3 compound.  Accordingly, there are 5.0 * 10-4 mol of gadolinium ions per 0.09062 g of gadolinium oxide, which is equivalent to the number of moles of chelate. 
Applicant further argues that evidence of record that pH is critical in the claimed method, e.g. for speed, completeness or yield of the complexation reaction, citing page 4, lines 17-27 of the operative substitute specification, and argues that even if that were not so, the cited case law is not applicable to two pH adjustment steps in a row, i.e. in step e) and f). At least therefore, there is no prima facie case of obviousness for any one of the instant claims. support....”). Absent some reasoning, the Office Action’s finding that a skilled artisan would have arrived at the claimed invention through routine optimization is insufficient to support a conclusion of obviousness.  Applicant asserts that the Office Action’s appeal to inherency does not prove the rationale to optimize the two claimed pH parameters to achieve those claimed. The Office Action note that, “The concentration of DOTA (e.g. 2000 ppm) would inherently affect the resulting pH.” While this may be correct, it cannot be a reason why one skilled in the multi-objective, multi-parameter optimization that would be required.
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that addition of DOTA meets the step of reducing pH, and a subsequent pH increase to neutral is taught by Welzig which readily meets the limitation of two pH adjustment steps in a row.  With regard to the pH range, optimization within prior art conditions or through routine experimentation is considered to be within the skill of the ordinary artisan, see MPEP 2144.05.  It is noted that the instant specification in Figure 1 shows adding DOTA up to 500-700 pm and a resulting pH of 4.2-4.5.  This is within the amount of DOTA to be added set forth by Welzig.  Regarding the claimed pH, the Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  In the absence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).


New Grounds for Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, 12, 13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (EP 3159014).
Meyer teaches preparation of a pharmaceutical formulation of contrast agents.  In Example 3 10 g (0.025 mol; 1 eq) of macrocyclic chelate DOTA are dissolved in 200 ml of water by heating to 80°C, in a three-necked flask equipped with a condenser, a thermometer and a pH meter. The measured pH is 3.7. It is adjusted to 6 with 2N NaOH solution. 4.48 g (0.0125 mol; 0.5 eq) of gadolinium oxide are added. The pH is readjusted and kept stable at between 6 and 7 by adding 1N HCl. The reaction is left at 80°C with stirring.  The residual free gadolinium is removed by means of a chelex resin prerinsed with water. To do this, the reaction mixture is brought to pH 5 (the resin is more efficient). The whole is left for 2 hours with stirring at room temperature. The pH rises to between 6.5 and 7. The resin is removed by filtration.  The complex is precipitated in ethanol to remove the salts (5 volumes of EtOH per 1 volume of water).  An assay of the salts is performed by titration with a 0.05N silver nitrate solution. Quantification of the free gadolinium is also performed by colorimetric assay with Arsenazo (III). 11.5 g of product are obtained (white powder).  Yield = 80%; HPLC purity: 98%; LC/MS (ES.sup.+ mode): z =1 (m/z = 559).  The dissolution in water is then performed via suitable methods, for example using a water at 45°C, with stirring for about 30 minutes, and with adjustment of the pH. The invention covers broadly other embodiments deriving from the ones presented in detail. For instance the meglumine is added to a solution of DOTA and afterwards gadolinium is added for the step of DOTA complexation by gadolinium.
Accordingly, Meyer meets the instantly claimed steps of dissolving DOTA in water, including exemplification of equimolar DOTA and gadolinium ions and adjusting pH.  It is noted that 1 equivalent of DOTA and 0.5 equivalents of Gd2O3 are consistent with equimolar DOTA and gadolinium ions as there are two moles of gadolinium ions per mole of Gd2O3.  With regard to instant step e) wherein the pH is adjusted to less than 5, it is noted that Meyer teaches removal of excess gadolinium at pH 5.  However it would have been obvious to optimize the pH taught by Meyer to include slightly lower pH (i.e. slightly below 5) with a reasonable expectation of success because Meyer teaches that the adjustment in step d) may be performed as described previously in detail (addition of chelate or of lanthanide, removal of chelate or of lanthanide, adjustment by pH modification).  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Thaning et al. (US 2017/0266304).
Thaning teaches a method of preparation of a liquid pharmaceutical formulation, said formulation comprising a metal complex of a lanthanide metal with a macrocyclic chelator, together with said chelator in uncomplexed form in an amount in the range 0.002 and 0.4 mol/mol % of said metal complex, said process comprising the following steps: (i) complexation of said chelator with an excess of said lanthanide metal in a suitable solvent, to give a first solution of said metal complex containing excess lanthanide; (ii) removal of the excess lanthanide from the first solution of step (i) by contacting said solution one or more times with a solid-phase bound scavenging chelator, whereby the excess lanthanide is complexed to said scavenging chelator; (iii) separation of the solid phase from the first solution of step (ii), to give a second solution which comprises said metal complex free from excess lanthanide; (iv) addition of said chelator in uncomplexed form in the range 0.002 and 0.4 mol/mol % to said second solution from step (iii) to give said liquid pharmaceutical formulation (paragraph 0022-24).  
The lanthanide complexation process of step (i) is typically multistep in nature. For gadolinium, firstly a low pH (pH ca. 2) is required to dissolve all the Gd2O3 to give free gadolinium ions in solution. At this low pH, the carboxylate groups of aminocarboxylate chelators (e.g. DOTA) are unable to fully complex all the gadolinium ions because the carboxylate groups are partially protonated. The pH is then raised (to ca. pH 4 to 5) by the addition of base (preferably meglumine), to favour formation of the carboxylate anion, which in turn favours metal complexation. The initial Gd-DOTA complex formed is actually bis-protonated, then slowly matures to give the final Gd-DOTA complex of high thermodynamic (and kinetic) stability. The maturation process is favoured by a higher pH and heating (typically a few hours at ca. pH 5 with heating completes the reaction). Preferably, a pH in excess of 7 is avoided, since that risks causing hydrolysis of any gadolinium ions, with subsequent re-formation of Gd2O3.  
When the lanthanide metal complex of the first aspect is to be obtained as a meglumine salt, the complexation of step (i) is preferably completed by adjusting the pH to 4.5 to 5.5 using meglumine. The removal of step (ii) is preferably carried out at pH 4.0 to 6, more preferably 4.5 to 5.5, with ca. pH 5 being the ideal.  The addition of step (iv) is preferably carried out by first adding the excess chelator, then neutralising to neutral pH (ca. pH 7.0-7.4). When the desired lanthanide macrocyclic complex is a meglumine salt, this neutralisation is preferably carried out using meglumine (paragraph 0055-0059).
In Example 5, DOTA (211 kg) was dissolved in boiling water (1600 kg) and Gd2O3 was added (94.8 kg). The temperature was set to 70° C. and the slurry was stirred over-night. The presence of free gadolinium ions (1390 ug/g) in the solution was determined by colorimetric titration.  The temperature was adjusted to 50° C. and meglumine was added to achieve pH 5.5 in the solution. Initially 94.8 kg meglumine was added and the final adjustment of the pH was made with an aqueous solution of meglumine (1.5 M).  Scavenger resin (Puropack C150, 50 L, preconditioned according to example 6) was placed in a column. The GdDOTA solution was pumped through the column at a flow rate sufficient to pass the entire volume of solution in 2 h. The concentration of free gadolinium (45 ug/ml) was determined using colorimetric titration. The ion exchange of the GdDOTA solution was continued with one more passage through the column to establish a level of free gadolinium below detection limit by colorimetric titration (4 ug/g), to give a GdDOTA-meglumine solution.  An aliquot of the purified GdDOTA-meglumine complexation mixture was treated to an additional process step: The concentration of GdDOTA was determined by IR measurement and together with a weight measurement of the solution, the total amount of GdDOTA was determined to be 269.8 kg. Free DOTA (2.79 litre of 101.1g/mL solution; total of 307.6g) was then added.  Then Meglumine solution (1 M) was added in small portions until a pH of 7.2 was obtained. The weight was reduced to 630 kg by distillation in vacuo (140° C.). The solution was kept at 40° C. for 10 h. The concentration of GdDOTA was determined to 1.06M, and the amount of free DOTA was determined to 537 ug/mL.
Accordingly, Thaning meets the instantly claimed steps of dissolving DOTA in water, including exemplification of adding excess gadolinium relative to DOTA and meglumine and adjusting pH.  With regard to instant step d) wherein complexation is performed at pH greater than 5.5 and step e) wherein the pH is adjusted to less than 5, it is noted that Thaning teaches that the complexation of step (i) is preferably completed by adjusting the pH to 4.5 to 5.5 using meglumine.  However it would have been obvious to optimize the pH taught by Thaning to include slightly higher pH (i.e. slightly above 5.5) with a reasonable expectation of success because Thaning teaches that the pH is preferably maintained below 7.  The removal of step (ii) is preferably carried out at pH 4.0 to 6, more preferably 4.5 to 5.5, with ca. pH 5 being the ideal.  The addition of step (iv) is preferably carried out by first adding the excess chelator, then neutralising to neutral pH (ca. pH 7.0-7.4). When the desired lanthanide macrocyclic complex is a meglumine salt, this neutralisation is preferably carried out using meglumine (paragraph 0055-0059).  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618